DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest:
An apparatus for analyzing a driving tendency, the apparatus comprising: an image sensor disposed in a vehicle so as to have a field of view exterior of the vehicle, the image sensor configured to capture image data; and a controller comprising at least one processor configured to process the image data captured by the image sensor, wherein the controller is configured to: identify a plurality of objects present in the field of view, responsive at least in part to processing of the image data; determine whether an event is generated, based on at least one of a processing result of the image data and driving information of the vehicle, at a first time point; initiate an analysis process of the driving tendency at the first time point; extract a brake input time point, as a second time point after the first time point, of the vehicle by analyzing the driving information; identify a vehicle-to-vehicle distance between the vehicle and a preceding vehicle at the second time point; analyze a driving tendency of a driver, based on the vehicle-to-vehicle distance at the second time point, when it is determined that the event is generated; and set a driving level corresponding to the driving tendency of the driver (Independent claim 1; claims 2-9 depend from claim 1).
An apparatus for analyzing a driving tendency, the apparatus comprising: an image sensor disposed at a vehicle so as to have a field of view exterior of the vehicle, the image sensor configured to capture image data; a non-image sensor selected from a group consisting of a radar sensor and a lidar sensor, and disposed at the vehicle so as to have a field of sensing exterior of the vehicle, the non-image sensor configured to capture sensing data; and a controller comprising at least one processor configured to process the image data captured by the image sensor and the sensing data captured by the non-image sensor, wherein the controller is configured to: identify a plurality of objects present in the exterior of the vehicle, responsive at least in part to processing by the at least one processor of the image data and the sensing data; determine whether an event is generated, based on at least one of a processing result of at least one piece of the image data and the sensing data and driving information of the vehicle, at a first time point; initiate an analysis process of the driving tendency at the first time point; extract a brake input time point, as a second time point after the first time point, of the vehicle by analyzing the driving information; identify a vehicle-to-vehicle distance between the vehicle and a preceding vehicle at the second time point; analyze a driving tendency of a driver, based on the vehicle-to-vehicle distance at the second time point, when it is determined that the event is generated; and set a driving level corresponding to the driving tendency (Independent claim 10; claims 11-17 depend from claim 10).
A system for controlling a vehicle, the system comprising: an image sensor disposed at a vehicle so as to have a field of view exterior of the vehicle, the image sensor being configured to capture image data; a communication unit configured to transmit or receive driving tendency information and driving information through vehicle-to-vehicle communication; and a controller comprising at least one processor configured to process the image data captured by the image sensor, the driving tendency information, and the driving information, wherein the controller is configured to: identify a plurality of objects present in the field of view, responsive at least in part to processing of the image data; determine an identity of an adjacent vehicle by comparing an identifier acquired through processing of received driving tendency information of the adjacent vehicle with an object acquired through processing of the image data; determine a reliability of the driving information of the adjacent vehicle by comparing a movement state of the object acquired through processing of the image data with received driving information of the adjacent vehicle; determine reference information for controlling the vehicle among the driving information of the adjacent vehicle and the processing result of the image data, based on the reliability; and control the vehicle, based on the reference information and the driving tendency information of the adjacent vehicle (Independent claim 18; claims 19 and 20 depend from claim 18).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 8, 2021